Title: [March 1782]
From: Adams, John Quincy
To: 



      N.(1782)S. March. 1st. Friday.
      
      
       Mr. D went to take a walk in the forenoon. Stay’d at home all day. Cloudy weather.
      
      

      2d. Saturday.
      
      
       In the Forenoon Mr. Wolff came to pay a visit to Mr. D. Went to a bookseller’s for a book for Mr. D. In the afternoon I went with Mr. Artaud to the shops, and bought some things. Cloudy weather.
      
       

      3d. Sunday.
      
      
       Several persons dined and supped here this day. Mr. D. receiv’d some letters from America. Stay’d at home all day. Cloudy weather.
      
      

      4th. Monday.
      
      
       A French Gentleman dined with us this day. I wrote a letter to my Father. Stay’d at home all day. Cloudy weather. Finished Mrs. Macaulay’s second volume 498. pages: and begun the third. Mr. Artaud went to the concert in the evening.
      
      
       
        
   
   Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:286–287.


       
      
      

      5th. Tuesday.
      
      
       Went to Mr. Wolff’s and to Mr. Rimbert’s in the afternoon to carry letters to be sent to Holland. Mr. D. went after dinner to take a walk. Cloudy weather.
      
      
       
        
   
   In addition to his own letter of the 4th to his father, JQA probably carried Dana’s to JA of the same date (Adams Papers).


       
      
      

      6th. Wednesday.
      
      
       Went in the forenoon with Mr. Artaud to take a walk. Mr. D stay’d at home all day. Cloudy weather in the morning, and snow in the afternoon.
      
      

      7th. Thursday.
      
      
       This morning Mr. D. went with Mr. Artaud to get some maps at the Academy. I went to a bookseller’s and bought Manstein’s Memoir’s upon Russia, and Anecdotes du Nord. Mr. Artaud dined and supped out. Clear weather.
      
      
       
        
   
   Christoph Hermann von Manstein, Memoires historiques sur la Russie depuis 1727 jusqu’à 1744, Paris, 1771, with JQA’s notation: “bo’t at St. Petersbourg, March 7th., 1782, No. 20”; Pierre Antoine de La Place and others, Anecdotes du Nord, la Suede le Danemarck, etc., Paris, 1770, with notation: “bo’t at St. Petersbourg, March 7, 1782. No. 21. Ruble 1 Copecks 50” (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.). The book numbers refer to JQA’s book purchases in St. Petersburg.


       
      
       

      8th. Friday.
      
      
       In the forenoon I went to the English Library for some books but the keeper was not at Home. Finished the third volume of Mrs. Macaulay’s history of England. 443 pages.
      
      

      9th. Saturday.
      
      
       Finished the second oration of Cicero against Catilina.
       In the morning about ten o’clock Mr. D. Mr. Artaud and myself went to Mr. Rimbert’s, where we breakfasted; and then The Swedish Consul and his Lady and two of Mr. Rimbert’s Nephews, and another Gentleman and the rest of us set off in three slays for Cronstadt. We left the city at 10 o’clock and 40 minutes and arrived at Cronstadt at 12 o’clock and 35 minutes. The distance is 28 wersts which is 20 English miles. We went to see the port of Cronstadt before dinner; after dinner we went to drink tea at a gentleman’s house. We then went to take a walk, and then left Cronstadt at five minutes past five for Oranienbaum where we arrived at six o’clock wanting twenty minutes. The distance is 7 wersts or five English miles. We found at Oranienbaum Madam Peyron’s brother.
      
      
       
        
   
   Evidently the party was still able to cross safely the ice-bound Kronstadt Bay, from St. Petersburg to Kotlin Island. The port of Kronstadt remained blocked by ice for about five months each year, and the first vessels did not arrive there in 1782 until 24 May, according to JQA’s Diary.


       
       
        
   
   In the margin: “N.B. 9 7 wersts make 5 english Miles.”


       
       
        
   
   Oranienbaum, a country palace, built in 1714 by Prince Aleksandr Danilovich Menshikov, on the Gulf of Finland facing Kronstadt (Storch, Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. 67–70).


       
       
        
   
   Probably a Mr. van Brienen, brother of Magdalena Peyron, the consul’s wife, and son of a Dutch merchant in Archangel (Svenskt Biografiskt LexikonSvenskt Biografiskt Lexikon, Orebro and Stockholm, 1857-[1907]; 10 vols., 8:178).


       
      
      

      10th. Sunday.
      
      
       This morning we went to see the palace at Oranienbaum, and then dined and after dinner set off in our slays from Oranienbaum for Peterhoff at five minutes past two o’clock, and arrived there, at three o’clock wanting twenty minutes the distance being 9 wersts. We came from Oranienbaum to Peterhoff on the land whereas yesterday we were upon the Gulph of Cronstadt. We saw the palace of Peterhoff and then set out for St. Petersbourg upon the Gulph, and arrived there in one hour and three quarters, (from 10 minutes before 4. to 35 past five) the distance is 27. wersts which is about 19 ¾ English Miles. We stopp’d some time at Mr. Rimberts and then Mr. D. Mr. Artaud and myself return’d home.
      
      

      11th. Monday.
      
      
       This day Mr. Blondot and Mr. Cussy dined here, after dinner I went with Mr. Artaud to the Concert. Went after the concert was over, and supped at Mr. Rimbert’s. Mr. D. receiv’d this day a letter from Holland inclosing some from America.
      
      
       
        
   
   Thaxter to Dana, 15 Feb. (MHi:Dana Papers).


       
      
      

      12th. Tuesday.
      
      
       In the afternoon I went to take a ride with Mr. D. Begun the third Oration of Cicero against Catiline. Mr. Hoogwerst came to pay us a visit in the evening. Mr. Artaud supp’d out. Cloudy weather.
      
      
       
        
   
   M/JQA/45, Adams Papers, Microfilms, Reel No. 240.


       
      
      

      13th. Wednesday.
      
      
       In the forenoon I went to the English Library and took out the 4th and 5th volumes of Mrs. Macaulay’s history of England and the first volume of Robertson’s history of Charles the 5th. Begun Mrs. Macaulay’s 4th. volume. After dinner I went to a bookseller’s and bought some books. Cloudy weather.
      
      
       
        
   
   William Robertson, The History of the Reign of the Emperor Charles V. . . ., 3 vols., London, 1769.


       
      
      

      14th. Thursday.
      
      
       This morning when we got up we found our Thermometer stolen. In the forenoon Mr. D. and Mr. Artaud went to take a ride; we dined at Mr. Rimbert’s; Mr. Artaud supp’d out. In the evening Mr. Hoogwerst came to pay us a visit.
      
      

      15th. Friday.
      
      
       This morning I went with Mr. D. and Mr. Artaud to take a walk. After dinner I went in a Slay with Mr. Artaud to a place called Crasna-Kabak at about eleven wersts or eight English Miles from the city, and drank coffeé there. In the evening I went to carry a letter for Mr. D. to Mr. Rimbert’s. to be sent to Holland. Mr. Artaud supped out.
      
      
       
        
   
   Dana to JA, 4 March O.S. (Adams Papers).


       
      
      

      16th. Saturday.
      
      
       This morning I went to the Academy and bought some almanacks. After dinner I went with Mr. Artaud to the Post office to subscribe for the French Amsterdam Gazette. We went after that to the Club, and return’d home at about nine o’clock. Clear weather.
      
      
       
        
   
   Most likely the English Club, described by Henry Storch as containing about three hundred members and requiring 40 rubles for admission and 20 more for the annual subscription. The Club had newspapers and journals available as well as a “small but choice collection of books” (Picture of PetersburgHenry Storch, Picture of Petersburg, English transl., London, 1801., p. 424–425).


       
      
      

      17th. Sunday.
      
      
       This morning Mr. Peyron and two of Mr. Rimbert’s Nephews came to pay us a visit. Mr. D. went to Mr. Wolff’s. We dined with Mr. Rimbert, Mr. Peyron and several other gentlemen, at Mr. Colombi’s. Wrote a letter for America.
      
      
       
        
   
   To Elizabeth Cranch (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:297–299).


       
      
      

      18th. Monday.
      
      
       This forenoon I went with Mr. Artaud to the Academy and bought a Russian and French Grammar. Wrote a letter to Mr. Thaxter. Went to carry out letters to Mr. Felleisen. Mr. D. dined at Mr. Wolff’s. After dinner Mr. D. Mr. Artaud and myself went to the concert. We returned at about 9 o’clock.
      
      
       
        
   
   SameAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., p. 299–300.


       
      
      

      19th. Tuesday.
      
      
       This forenoon Mr. D went to take a walk. After dinner he went with Mr. Artaud to the shops. Mr. Hoogwerst came to pay us a visit.
      
      

      20th. Wednesday.
      
      
       This morning Mr. D and Mr. Artaud went to take a ride, in the afternoon I went with Mr. Artaud to take a ride in a slay. In the evening, news came of Port Mahon’s being taken. Fine weather.
      
       

      21st. Thursday.
      
      
       This morning our German master came to give us a lesson for the first time; Mr. Rimbert came to pay a visit to Mr. D. Dined at Mr. Rimbert’s with Mr. D. and Mr. Artaud. After dinner we went to see Mr. Colombi. Mr. Artaud supped out.
      
      
       
        
   
   The extent of JQA’s German language instruction while he lived in St. Petersburg was limited, and the name of his master is unknown. Believing that JA would prefer that JQA learn German rather than Russian, Dana hired an instructor who gave young Adams three lessons a week at about a guinea a month (Dana to JA, 28 March O.S., Adams Papers; Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:302–303). As later Diary entries indicate, JQA did not long pursue this study, although sixteen years later, while serving as minister to Berlin, he again “began an attempt to acquire the practice of reading German” (JQA, Diary, 12 March 1798). He soon obtained a mastery of the language. The only remnant of JQA’s early German education, completed on 17/28 Aug. 1782, is a transcription, in German script, of Ludwig Holberg’s play, Der Geschwätsige Barbierer (The Talkative Barber), M/JQA/25, Adams Papers, Microfilms, Reel No. 220.


       
      
      

      22d. Friday.
      
      
       This morning I went to the English Library, and brought home The second volume of Smith’s wealth of Nations. Mr. Blondot came in the forenoon to pay us a visit. In the afternoon I went with Mr. Artaud to the shops and bought some things.
      
      
       
        
   
   Adam Smith, An Inquiry into the Nature and Causes of the Wealth of Nations, 2 vols., London, 1776.


       
      
      

      23d. Saturday.
      
      
       This day Mr. Blondot dined with us. In the afternoon Mr. Hoogwerst came to pay us a visit. Stay’d at Home all day. Our German master gave us the second lesson. He comes every Tuesday, Thursday, and Saturday. Fine weather.
      
      

      24th. Sunday.
      
      
       Mr. Artaud dined and supped out. Stay’d at home all day. Snowy and rainy weather. Mr. D. receiv’d a letter from Holland.
      
      
       
        
   
   Letter unidentified, but apparently not from either JA or John Thaxter.


       
      
      

      25th. Monday.
      
      
       Finished the 4th. volume of Mrs. Macaulay’s history of England. 409 p. Mr. Colombi came to pay us a visit. In the evening Mr. Artaud went to the concert.
      
       

      26th. Tuesday.
      
      
       Begun the fifth volume of Mrs. Macaulay’s history. Finished the third oration of Cicero against Catiline. Stay’d at home all day. Mr. Artaud supp’d out. Our German master gave us a lesson.
      
      

      27th. Wednesday.
      
      
       This morning I went with Mr. D. to the house of the Spanish chargé d’affaires. Mr. D went to take a ride with Mr. Artaud. In the afternoon they went to the shops together. In the afternoon I went to take a walk. Begun the fourth Catilinary of Cicero. Fine weather.
      
      
       
        
   
   Pedro Normande, Spanish chargé d’affaires to Russia, 1776–1777, 1778–1782, minister ad interim to Russia, 1784–1788, and later envoy to Poland and Denmark (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 440, 438, 429).


       
       
        
   
   M/JQA/45, Adams Papers, Microfilms, Reel No. 240.


       
      
      

      28th. Thursday.
      
      
       This forenoon Mr. Gonset came to pay us a visit. Mr. D. went in the afternoon to Mr. Wolff’s. Mr. Artaud dined out. Stay’d at home all day. Fine, Clear weather.
      
      

      29th. Friday.
      
      
       This morning I went with Mr. Artaud to the shops and bought some things. We went to the Academy for some Maps but found it shut up, and to Mr. Rimbert’s for the Newspapers. In the afternoon I went and took a walk with Mr. D. Mr. Artaud supped out. Fine clear weather. Thermometer above 0.
      
      

      30th. Saturday.
      
      
       Mr. Rimbert, Mr. Peyron and his Lady, Mr. Abraham, Mr. Rosat, and the youngest Mr. Montréal dined with us this day: Mr. Artaud supp’d out. Fine weather. Stay’d at home all day. Finished the 5th. and last volume of Mrs. Macaulay’s history of England 470. pages.
      
      
       
        
   
   Three additional volumes of her History of England were published between 1781 and 1783(DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
       

      31st. Sunday.
      
      
       Wrote a letter to my Father. Mr. Artaud dined and Supped out. Fine weather. Thermometer at 9 degrees above.0. Stay’d at home all day.
      
      
       
        
   
   Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:302–303.


       
      
     